Case 1:15-cv-05235-ARR-PK Document 309 Filed 09/03/19 Page 1 of 1 PageID #: 6847



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


    ROBERT and LAURA TOUSSIE,


                          Plaintiffs,                          Civ. No. 15-5235(ARR)(PK)
           v.

    ALLSTATE INSURANCE COMPANY,
                                                               MOTION FOR LEAVE TO
                          Defendant.                           WITHDRAW APPEARANCE OF
                                                               ROBERT H. KING, JR.



           PLEASE TAKE NOTICE that the undersigned attorney hereby moves for leave

    to withdraw the appearance of Robert H. King, Jr. as counsel of record for the Defendant,

    Allstate Insurance Company, in the above matter as he has retired, and requests that Mr.

    King be removed from the service list and all notices. The Defendant will continue to be

    represented Richard Fenton and Brendan Zahner, who have already filed their

    appearances in this matter.


    Dated: September 3, 2019                    DENTONS US LLP


                                         By:    /s/ Brendan Zahner

                                                1221 Avenue of the Americas
                                                New York, NY 10020
                                                Telephone: (212) 768-6700
                                                Facsimile: (212) 768-6800
                                                brendan.zahner@dentons.com

                                                Counsel for Allstate Insurance Company
